Citation Nr: 0634296	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-25 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than April 23, 1999, 
for the award of a 30 percent evaluation for residuals of a 
plantar wart of the left heel with residual scar tissue.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In February 2005, the Board remanded the matter for 
additional procedural development.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge during a viodeoconference hearing.



FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1971, the RO 
increased the veteran's rating for his service-connected left 
heel disability to 10 percent, with an effective date of June 
17, 1971, for the 10 percent rating; in an unappealed 
decision, dated in January 1997, the RO confirmed and 
continued the 10 percent rating.

2.  On April 23, 1999, the veteran filed his claim for an 
increased rating for his service-connected left heel 
disability.

3.  The RO granted entitlement to a 30 percent rating for 
residuals of a plantar wart of the left heel with residual 
scar tissue in a February 2001 rating decision based on 
medical evidence from an August 2000 VA examination.

4.  It was not factually ascertainable during the one year 
period prior to the veteran's increased rating claim for 
service-connected residuals of a plantar wart of the left 
heel with residual scar tissue, that his left heel disability 
had increased in severity.



CONCLUSIONS OF LAW

1.  With regard to the evaluation of the veteran's service-
connected left heel disability, the RO's rating decisions of 
October 1971 and January 1997 are final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  The criteria for assignment of an effective date prior to 
April 23, 1999, for the grant of a 30 percent rating for a 
left heel disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2003, September 2003 and March 2006 
letters, with respect to the claims of entitlement to an 
earlier effective date. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2003, September 2003 and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an April 2003 statement of the case 
following the January 2003 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2003 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Elly 
Huang, D.P.M. and James Callan, Jr., D.P.M., and a VA 
examination report dated in August 2000.  Notably, the 
veteran has submitted in July 2002 and April 2006 that he has 
no further outstanding or relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

On April 23, 1999, the veteran filed a claim for an increased 
rating for his left heel disability.  In a January 2000 
rating decision, the RO denied entitlement to an increased 
disability rating and continued the 10 percent evaluation; 
the veteran duly appealed.  Accordingly, the veteran was 
afforded a VA examination in August 2000 and in a subsequent 
February 2001 rating decision, the RO granted a 30 percent 
rating for residuals of a plantar wart of the left heel with 
residual scar tissue effective April 23, 1999.  The veteran 
agreed with the disability rating assigned to his service-
connected left heel disability; however, he disagreed with 
the effective date.  He argued that he was entitled to an 
effective date of November 6, 1996, the date of his last VA 
examination.  He averred that if the VA examination had been 
conducted by a podiatrist, instead of a nurse practitioner, 
then the results elicited in November 1996 would have been 
comparable to those demonstrated upon physical examination in 
August 2000.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2006).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006).

The veteran contends that an effective date earlier than 
April 23, 1999, should be assigned for the increase to 30 
percent for his left heel disability because his disability 
was of the same severity when he was examined by VA in 
November 1996 and in August 2000.  As noted above, the Board 
must determine the date of receipt of the veteran's increased 
rating claim, and then determine the date that it became 
factually ascertainable that the veteran's service-connected 
disability increased in severity.

In September 1970, the RO granted service connection for a 
left heel disability and held that it was noncompensable.  
There was no appeal, and the rating decision became final.  
See 38 U.S.C.A. § 7105(b) (West 2002).  In June 1971 the 
veteran filed a claim of entitlement to an increased 
disability rating and in an October 1971 rating decision, 
subsequent to a September 1971 VA examination report, the RO 
held that 10 percent disability was warranted.  There was no 
appeal, and the rating decision became final.  Id.  In 
September 1996 the veteran filed a claim of entitlement to an 
increased disability rating and in a January 1997 rating 
decision, subsequent to a November 1996 VA examination 
report, the RO continued the 10 percent disability rating.  
Although the veteran now claims that the November 1996 VA 
examination was inadequate, he did not initiate an appeal and 
the rating action became final.  Id. 

On April 23, 1999, the veteran filed a claim for an increased 
rating for his left heel disability.  In January 2000, the RO 
denied the claim for an increased disability rating; the 
veteran duly appealed.  In February 2001, subsequent to an 
August 2000 VA examination, the RO increased the veteran's 
rating to 30 percent, with an effective date of April 23, 
1999.

The Board initially notes that a review of the RO's February 
2001 rating decision shows that the RO assigned an effective 
date of April 23, 1999, based on the conclusion that this was 
"the date of receipt of the veteran's claim."  This fact 
was duly noted in the April 2003 statement of the case.  As 
previously noted, the veteran filed a claim for an increased 
rating for his left heel disability in September 1996, that 
was denied by a January 1997 rating decision; the veteran did 
not initiate an appeal with respect to this rating decision 
and it became final.  Although the veteran claims that he is 
entitled to an effective date prior to April 23, 1999, there 
is no evidence of a formal claim or written intent to file a 
claim for an increased rating for the veteran's left heel 
disability dated between the January 1997 rating decision and 
April 23, 1999.  See 38 C.F.R. §§ 3.155, 3.157 (2006).  

In summary, the Board has determined that the earliest date 
of the veteran's increased rating claim is April 23, 1999.  
Therefore, he could be granted an effective date no earlier 
than April 23, 1998, if it were factually ascertainable that 
an increase in disability had occurred within that year.  See 
38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  The 
evidence of record, however, does not contain any medical 
evidence reflecting treatment for a left heel disability from 
April 23, 1998 to April 23, 1999.  There is clearly nothing 
of record suggesting that it was factually ascertainable that 
his service-connected left heel disability had increased in 
severity in the year prior to April 23, 1999.  Accordingly, 
an effective date prior to April 23, 1999, for a 30 percent 
disability rating for residuals of a plantar wart of the left 
heel with residual scar tissue is not warranted.






ORDER

An effective date earlier than April 23, 1999, for the award 
of a 30 percent evaluation for residuals of a plantar wart of 
the left heel with residual scar tissue is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


